 Case: 1:20-cv-00186-MTS Doc. #: 28 Filed: 08/02/21 Page: 1 of 2 PageID #: 163




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

 JACOB TAYLOR SHEPARD,                             )
                                                   )
            Plaintiff,                             )
                                                   )
     v.                                            )         No. 1:20 CV 186 MTS
                                                   )
 CAPE GIRARDEAU COUNTY JAIL, et al.,               )
                                                   )
            Defendants.                            )

                                MEMORANDUM AND ORDER

          This matter is before the Court on plaintiff Jacob Taylor Shepard’s motion for leave to

proceed in forma pauperis on appeal. Doc. [27]. It appears that plaintiff intended to file the motion

in the United States Court of Appeals for the Eighth Circuit, as this Court has already denied

plaintiff’s motion to proceed in forma pauperis on appeal. Doc. [25]. Additionally, plaintiff’s filing

includes his appellate case number, is addressed to the “Eighth Circuit,” and appears to be in

response to a show cause order issued by the Court of Appeals. The Court will therefore forward

the motion to the United States Court of Appeals for the Eighth Circuit, and administratively close

the motion in this case.

          Accordingly,

          IT IS HEREBY ORDERED that the Clerk of Court shall FORWARD plaintiff’s motion

for leave to proceed in forma pauperis on appeal, Doc. [27] to the United States Court of Appeals

for the Eighth Circuit.
 Case: 1:20-cv-00186-MTS Doc. #: 28 Filed: 08/02/21 Page: 2 of 2 PageID #: 164




      IT IS FURTHER ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis on appeal, Doc. [27] shall be ADMINISTRATIVELY CLOSED in this case.

      Dated this 2nd day of August, 2021.




                                            MATTHEW T. SCHELP
                                            UNITED STATES DISTRICT JUDGE




                                            2
